DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s Representative on 2/11/2021.
The application has been amended as follows: 

Claim 1. An apparatus for mass spectrometry and/or ion mobility spectroscopy comprising: a first device arranged and adapted to generate aerosol, smoke or vapour from a target, wherein said first device comprises one or more electrodes, and wherein said first device is arranged and adapted to generate said aerosol, smoke or vapour from said target by contacting said target with said one or more electrodes; a device arranged and adapted to apply an AC or RF voltage to said one or more electrodes in order to generate said aerosol, smoke or vapour; one or more second devices arranged and adapted to aspirate aerosol, smoke or vapour and/or liquid to or towards [[the]] a mass and/or ion mobility analyser; and a liquid trap or separator located between said first device and said mass and/or ion mobility analyser, wherein said liquid trap or 

Claim 10. An apparatus for mass spectrometry and/or ion mobility spectroscopy comprising: a first device arranged and adapted to generate aerosol, smoke or vapour from a target, wherein said first device comprises one or more electrodes, wherein said one or more electrodes comprises either: (i) a monopolar device; (ii) a bipolar device; or (iii) a multi-phase RF device, and wherein said first device is arranged and adapted to generate said aerosol, smoke or vapour from said target by contacting said target with said one or more electrodes; one or more second devices arranged and adapted to aspirate aerosol, smoke or vapour and/or liquid to or towards [[the]] a mass and/or ion mobility analyser; and a liquid trap or separator located between said first device and said mass and/or ion mobility analyser, wherein said liquid trap or separator is arranged and adapted to capture and/or discard liquid aspirated by said one or more second devices.
Allowable Subject Matter
Claims 1, 10, 25, 26, 28, 29, 44, 47, 48, 53, 56, 67, 69, 73, 161, 162, 163, and 164 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding independent claim 1; the prior art fails to teach or reasonably suggest, in combination with the other claim limitations, an apparatus for mass spectrometry and/or ion mobility spectrometry comprising: a first device comprising one or more 

Regarding independent claim 10; the prior art fails to teach or reasonably suggest, in combination with the other claim limitations, an apparatus for mass spectrometry and/or ion mobility spectrometry comprising: a first device comprising one or more electrodes and adapted to generate aerosol, smoke, or vapor from a target; and a liquid trap or separator located between the first device and a mass and/or ion mobility analyzer, wherein the liquid trap or separator is arranged and adapted to capture and/or discard liquid aspirated by one or more second devices, and wherein said one or more electrodes comprises either a monopolar device, a bipolar device, and a multi-phase RF device.

Regarding independent claims 69, 73, and 161; these claims include substantially similar limitations to those of independent claim 1 and are allowable at least for the reasons indicated with respect to independent claim 1.

Regarding dependent claims 25, 26, 28, 29, 44, 47, 48, 53, 56, 67, 162, 163, and 164; these claims are allowable at least for their dependence, either directly or indirectly, upon independent claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L MCCORMACK whose telephone number is (571)270-1489.  The examiner can normally be reached on M-Th 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/JASON L MCCORMACK/Examiner, Art Unit 2881